Citation Nr: 0401062	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-07 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from October 1961 
to October 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine, denying entitlement to service connection for PTSD.  
In this case a June 2002 statement by the representative, is 
accepted as a timely substantive appeal.  38 C.F.R. § 20.202, 
20.301, 20.302 (2003). 

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), became effective.  The VCAA significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

Pursuant to a recent change in the law, while the veteran may 
request readjudication of his claim within one year of 
receiving notice of the provisions of the VCAA as applicable 
to his claim, VA need not wait a year following such 
notification to adjudicate the pending claim.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
___).

The Board notes that in this case, however, the veteran has 
not been afforded notice of how the VCAA applies to his claim 
on appeal.  Hence, the veteran must be afforded notice of the 
provisions of the VCAA specifically applicable to the issue 
remanded here, to include notice of the evidence that has 
been obtained by VA, and specific notice of the evidence he 
personally needs to submit in furtherance of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2003); 
Cohen v. Brown, 10 Vet. App 128 (1997).

Effective March 7, 1997, VA adopted changes to 38 C.F.R. § 
3.304(f) that established the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) [DSM-IV] as the basis for stressor 
requirements for a diagnosis of PTSD.  That Manual requires 
that a claimed stressor event must involve "actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others." DSM-IV, 309.81(a)(1);  
See 64 Fed.Reg. 32807 (June 18, 1999).  

Upon careful review of the veteran's submitted statements and 
the evidentiary record presented, the Board notes that the 
veteran has alleged essentially three stressors or sets of 
stressors as the basis of his PTSD claim.  The first stressor 
involved witnessing a plane crash at Takhli Royal Thai Air 
Force Base in which the two pilots aboard were killed.  
Notably, while the veteran alleged that the crash occurred 
during the landing of an aircraft at that base some time in 
May or June of 1969 following completion of a mission, an 
April 2002 reply from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) reveals that an airplane 
crash at that location under the circumstances as described 
by the veteran did not occur at any time from January to 
September of 1969, the period of the appellant's duty at that 
base.  The single airplane crash confirmed by the USASCRUR at 
that location during that interval occurred in April 1969, 
and was a crash during takeoff, not a crash during landing.  
Had the veteran witnessed the incident, as alleged, it is 
difficult to conceive mistaking a landing which he explicitly 
described from a takeoff involving disparate circumstances.  
Hence, the Board believes there is no reasonable possibility 
that the airplane crash stressor, as alleged by the veteran, 
may be corroborated.  

The second stressor alleged by the veteran involved the 
veteran having witnessed the mass burning of bodies of local 
villagers.  As the veteran described, he was stationed for a 
number of days on Temporary Duty Assignment (TDY) at a base 
in Udorn, Thailand.  While at Udorn there purportedly was a 
plague of some sort among the local populace.  As a result 
the appellant alleges that the base was quarantined, numerous 
local people died, and the dead were taken outside a nearby 
town and burned in mass graves.  Neither the veteran's TDY 
assignment nor the plague incident are reflected in either 
veteran's service medical records or service personnel 
records.  The RO requested information regarding this alleged 
stressor from the USASCRUR.  In its April 2002 reply the 
USASCRUR informed that in the absence of an official report 
of those civilian deaths, the stressor could not be verified.  
Because the Board can discern no practicable means to verify 
an alleged stressor for which no official report was filed 
been noted, and for which there is no reasonable possibility 
of documenting the veteran's involvement, the Board believes 
that there is no reasonable possibility of corroborating this 
alleged stressor.  

The third stressor alleged by the veteran involves his duties 
as a legal specialist.  He alleges that upon returning from 
bombing runs in Vietnam, U.S. aircraft would sometimes drop 
excess bombs en route to landing at Takhli Royal Thai Air 
Force Base.  He alleges that sometimes these bombs 
accidentally killed up local civilians who had set up 
dwellings too close to the airfield.  He added that on two or 
three occasions he was assigned as the legal specialist for a 
team that went with an interpreter to "piece together" dead 
bodies, to find surviving relatives, and to provide solatium 
payments to surviving family for these dead civilians.  While 
the USASCRUR was asked about possible corroboration of this 
stressor, that organization replied, in April 2002, that 
verification of civilians killed in combat was extremely 
difficult, and that unless specific incident reports had been 
filed, no verification could be made.  The Board is convinced 
that further verification of the few specific instances as 
alleged by the veteran cannot be verified.  Nonetheless, the 
circumstances of these reparations and the veteran's role as 
a legal specialist for these duties are plausible and 
believable, particularly in light of his military 
occupational specialty as legal specialist at that time, and 
his military past duties as a claims processing clerk.  
Accordingly, the Board does not believe that further 
corroboration is necessary, since this stressor is consistent 
with the circumstances, conditions, and hardships of wartime 
in Southeast Asia, pursuant to 38 U.S.C.A. § 1154(b) (West 
2002) and 38 C.F.R. § 3.304(d).  Accordingly, the Board will 
accept the veteran's narration of the facts of this stressor, 
together with verified proof, contained within the claims 
folder, of the appellant's military occupational specialty 
and place of stationing at that time, as sufficient proof 
that such stressor occurred.  

The claims folder contains a September 1998 VA counseling 
intake assessment, in which the veteran's self-narrated 
history is noted and a diagnosis of severe PTSD was made.  
However, the counselor who made that assessment did not have 
the benefit of review of the veteran's claims folder and 
medical record.  Further, that opinion was not offered by 
either a psychiatrist or a psychologist.  The Board believes 
that as part of the duty to assist, VA psychiatric and 
psychological evaluations based on examination and review of 
the entire record are in order.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990). 

Additionally, in that September 1998 VA counseling 
evaluation, the veteran reported having received 
psychological treatment in 1992 at "Penn Bay", where PTSD 
was reportedly diagnosed.  Records of that treatment are not 
contained in the claims folder, and should be obtained in 
furtherance of the veteran's claim.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically provide the veteran with 
a VCAA notice letter, and therein 
notify him of the evidence necessary 
to substantiate his claim of 
entitlement to service connection for 
PTSD, to include notice of what 
specific evidence VA will secure, and 
what specific evidence he must submit 
to substantiate his claim pursuant to 
development requirements as 
delineated in Quartuccio.  While the 
veteran is ultimately responsible to 
provide the necessary evidence, the 
RO should inform him that VA will 
make efforts to obtain relevant 
evidence, such as VA and non-VA 
medical records, or records from 
government agencies, if he identifies 
the custodians thereof.  VA must 
notify the appellant of evidence he 
identified that could not be obtained 
so that he may attempt to obtain the 
evidence himself.

2.  The veteran should be instructed 
to identify any medical records, VA 
or private, which may be pertinent to 
his claim but have yet to be 
associated with the claims folder.  
This particularly includes records 
pertaining to care provided for PTSD 
or symptoms of PTSD since his 
separation from service in October 
1969.  The appellant should also 
provide contact information and 
necessary authorizations and releases 
to permit VA to obtain treatment 
records.  Thereafter, the RO should 
obtain all indicated records, to 
include all records of mental health 
treatment at the "Penn Bay" medical 
facility, as noted in the September 
1998 Readjustment Counseling Services 
Client Intake Assessment.  All not-
yet-obtained VA treatment records 
should also be obtained, including 
any from the Readjustment Counseling 
Services, as reflected in the claims 
folder.  The RO should inform the 
veteran of the outcome of each 
records request.  If records are not 
obtained from any private source 
identified by the veteran, the RO 
must notify him that VA was unable to 
secure these records and notify him 
that he is responsible for securing 
these records if he desires that VA 
consider them.  All records and 
responses received should be 
associated with the claims folder.  

3.  Thereafter, the veteran should be 
afforded VA psychiatric and 
psychological evaluations, to assess the 
nature and etiology of his claimed PTSD.  
All necessary tests should be conducted.  
The psychological evaluation should 
include the MMPI-II, and any related or 
additional evaluative tests necessary to 
best evaluate the nature of any mental 
condition, and better assess the 
appropriateness of any diagnosis 
assigned, to include PTSD.  The claims 
folder with a copy of this remand must 
be made available to the examiners for 
review in association with their 
examinations.  Both the psychiatrist and 
psychologist should address whether the 
appellant has PTSD solely due to his 
duties as a legal specialist in Thailand 
as discussed above.  The psychologist 
and psychiatrist should not base any 
diagnosis of PTSD as related to service 
on any alleged stressor that is not 
independently verified.  

The psychiatrist and psychologist should 
each provide a separate opinion 
addressing the following:  A)  Does the 
veteran have PTSD; B) If the answer to 
the first question is in the 
affirmative, is it at least as likely as 
not that the veteran's PTSD is due to 
the one independently verified inservice 
stressor? 

4.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claim.  If the determination remains 
to any extent adverse to the veteran, 
he and his representative must be 
provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




